[Cite as Williams v. Foster, 2019-Ohio-4601.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 TRAVIS LANIER WILLIAMS                               :
                                                      :
         Plaintiff-Appellant                          :   Appellate Case No. 28416
                                                      :
 v.                                                   :   Trial Court Case No. 2018-CV-4086
                                                      :
 SAMUEL FOSTER                                        :   (Civil Appeal from
                                                      :    Common Pleas Court)
         Defendant-Appellee                           :
                                                      :

                                                 ...........

                                                OPINION

                           Rendered on the 8th day of November, 2019.

                                                 ...........

TRAVIS LANIER WILLIAMS, 1955 Kipling Drive, Dayton, Ohio 45406
     Plaintiff-Appellant, Pro Se

SAMUEL FOSTER, 45 Perrine Street, Dayton, Ohio 45410
    Defendant-Appellee, Pro Se

                                                .............
                                                                                         -2-



FROELICH, J.

       {¶ 1} Travis Lanier Williams, pro se, appeals from a judgment of the Montgomery

County Court of Common Pleas, which concluded that Williams did not have a valid

mechanic’s lien on Samuel Foster’s property and entered judgment in favor of Foster.

For the following reasons, the trial court’s judgment will be affirmed.

       {¶ 2} On August 31, 2018, Williams brought an action to quiet title to residential

property owned by Foster. Williams claimed that, in July 2018, he performed work on

the property, including cutting the grass, trimming trees, and picking up trash, the value

of which he claimed was $500. Williams asserted that he had a mechanic’s lien on the

property.

       {¶ 3} After Foster failed to respond to the complaint, Williams sought a default

judgment. A magistrate denied the motion, stating that the parties had indicated that

they were discussing a settlement.

       {¶ 4} A trial before a magistrate was held on February 1, 2019. The record does

not contain a transcript of that hearing, but the record reflects that Williams testified on

his own behalf and Foster did not appear. On March 4, 2019, Williams filed a “notice of

Revised Code 5303.01 Judgement default [in] accordance with Revised Code 5309.72.”

       {¶ 5} On March 20, 2019, the magistrate issued a decision, finding in favor of

Foster. The magistrate made the following factual findings:

              The short of it is the parties had no contract for Plaintiff to perform

       any work at the property. Defendant never agreed to pay Plaintiff any

       money to do any work at the property. While Plaintiff claims Defendant

       said he would just give the house to Plaintiff, the only evidence of this is
                                                                                                -3-


       Plaintiff’s testimony, which was less than credible. Plaintiff scattered his

       testimony with different legal verbiage, that upon questioning, it was clear

       he did not understand the meaning of the words he chose to employ.

       There was not [sic] written or oral agreement between the parties that

       Plaintiff was to be paid for any work he completed at the property.

The magistrate concluded that, in the absence of a contract that Williams was owed

anything for the work he did at the property, “no mechanic’s lien can follow.”

       {¶ 6} Following the magistrate’s decision, Williams filed a “motion for judges and

magistrate decision,” which the trial court construed as objections to the magistrate’s

decision. The court set a briefing schedule on the objections, following which Williams

filed an “affidavit of truth,” an “affidavit of trust,” and a “plaintiff brief.” Williams generally

asserted that he was entitled to Foster’s property due to the alleged mechanic’s lien and

was entitled to judgment against Foster due to Foster’s non-responsiveness. Foster did

not file any responsive memoranda.

       {¶ 7} On May 24, 2019, the trial court overruled Williams’s objections and granted

judgment to Foster. The trial court reasoned:

               The Court first finds that Plaintiff does not have a valid mechanic’s

       lien. Plaintiff did not have an express or implied contract with Defendant

       regarding the work done around the property or the value of that work. The

       Court cannot find that a meeting of the minds took place between Plaintiff

       and Defendant regarding not only the value of the work performed, but even

       if the work should have been performed to begin with. A contract is not

       formed unless all the essential elements of the contract are agreed to by
                                                                                         -4-


       the parties. Plaintiff testified that he was the one who determined the value

       of his work with no input from Defendant. Therefore, there is no valid

       implied contract.

               The only evidence of any possible contract is Plaintiff’s own

       testimony and the hearsay that it contains. The Court cannot find Plaintiff’s

       testimony credible based upon the trial that was held in this matter. It

       appears to this Court that Plaintiff sought to own the property in question

       and is attempting to gain ownership through a mechanic’s lien. Plaintiff

       stated that he did not even ask Defendant for payment prior to filing the

       mechanic’s lien. Plaintiff also stated that he attempted to file a notice of

       commencement before the work was completed. As the parties did not

       enter into a contract, and even if there was [sic] a contract, Defendant was

       never given an opportunity to perform under said contract, there can be no

       mechanic’s lien in this matter.

       {¶ 8} Williams appeals from the trial court’s judgment. Williams’s appellate brief

does not include assignments of error as required by App.R. 16(A), but he claims that the

trial court should have granted him judgment due to Foster’s failure to respond to his

complaint and because he (Williams) has a valid mechanic’s lien.

       {¶ 9} At the outset, we emphasize that the record does not contain a written

transcript or video recording of the February 1, 2019 hearing. Williams did not request

the preparation of a transcript as part of his appeal, nor did he request the preparation of

a transcript in the trial court.

       {¶ 10} Under Civ.R. 53(D)(3)(b)(iii), the party objecting to a magistrate’s decision
                                                                                            -5-


is required to provide a transcript when it asks the trial court to review the factual findings

of a magistrate. See also Price v. Combs, 2d Dist. Darke No. 2015-CA-17, 2016-Ohio-

429, ¶ 16. In the absence of a written transcript of the hearing before the magistrate, we

have no record of the evidence presented to the magistrate, and we cannot speculate

what the testimony was at that hearing. Miller v. Tye, 2d Dist. Montgomery No. 26277,

2015-Ohio-199, ¶ 9. We must presume that the magistrate’s and the trial court’s findings

were supported by the evidence presented at the hearing.

       {¶ 11} Accepting the trial court’s findings, we find no error in the trial court’s

conclusion that Foster was entitled to judgment on Williams’s claim. R.C. 1311.02, which

governs liens upon improvements to real property, provides:

       Every person who performs work or labor upon or furnishes material in

       furtherance of any improvement undertaken by virtue of a contract, express

       or implied, with the owner * * * has a lien to secure the payment therefor

       upon the improvement and all interests that the owner, part owner, or lessee

       may have or subsequently acquire in the land or leasehold to which the

       improvement was made or removed.

(Emphasis added.)        R.C. 1311.011 further allows for a lien by a contractor,

subcontractor, material supplier, or laborer in connection with a home construction

contract or home purchase contract. See R.C. 1311.011(B)(1).

       {¶ 12} The trial court expressly found that there was no implied or express contract

between the parties. In the absence of a contract between the property owner and the

contractor -- in this case, Foster and Williams -- no mechanic’s lien is permitted. In

addition, the trial court found, based on Williams’s testimony, that even if a contract
                                                                                     -6-


existed, Foster was never given an opportunity to perform under the alleged contract

before the filing of the mechanic’s lien.    The trial court therefore properly granted

judgment to Foster on Williams’s claims based on an alleged mechanic’s lien.

      {¶ 13} The trial court’s judgment will be affirmed.

                                    .............



DONOVAN, J. and HALL, J., concur.


Copies sent to:

Travis Lanier Williams
Samuel Foster
Hon. Dennis J. Adkins